Per Curiam.
This appeal was taken from an order denying a change of venue predicated upon the asserted prejudice of the judge.
As the statute does not authorize a change of venue on tlie grounds asserted, there is no error affecting the cause in the order denying the motion. On the showing made under the statute the judge should recuse himself from entertaining further proceedings in the case, leaving the parties free to apply for relief to some other judge who may act judicially in the case.
Affirmed.
All concur.